TO BE PUBLISHED

                $ttyrrtur (Gaud of IR
                                 2014-SC-000411-KB

                                                       DATEct-30-14           Zi    C7W4J   ri)*?' •


CLETUS MARICLE                                                            MOVANT




V.                               IN SUPREME COURT




KENTUCKY BAR ASSOCIATION                                             RESPONDENT




                                 OPINION AND ORDER

      Movant, Cletus Maricle, 1 admits to violating the Kentucky Rules of

Professional Conduct and moves this Court to impose the sanction of

permanent disbarment. The KBA has no objection to Maricle's motion.


                                   I. BACKGROUND
      Movant was convicted by a jury on March 24, 2010 of five felony counts,

including violations of the Racketeer Influenced and Corrupt Organizations Act

(RICO), 2 money laundering conspiracy, aiding and abetting the obstruction of

justice, voter fraud, and election fraud conspiracy. As a result, the Inquiry

Commission charged Maricle with a violation of SCR 3.130-8.3(b) (now

      1Maricle, KBA No. 43900, was admitted to the practice of law in Kentucky on
May 1, 1966. His bar roster address is 393 Circle Drive, Manchester, Kentucky
40962.
      2   18 U.S.C. § 1961-68.
renumbered as -8.4(b)) 3 on July 8, 2010. Maricle then moved to have the

matter held in abeyance until the underlying criminal matter was concluded.

      Maricle was sentenced to 320 months' imprisonment, which he appealed

to the Sixth Circuit Court of Appeals. The Sixth Circuit vacated his convictions

and remanded for a new trial. Ultimately, on November 6, 2013, Maricle

entered a negotiated guilty plea to the RICO charge. He admitted that he and

his associates accessed the Clay County Board of Elections in order to

corruptly influence the outcome of elections. Furthermore, he confessed to

providing cash to bribe voters with the understanding that his associates

would ensure that the bribed voters cast their ballots as directed. Additionally,

Maricle acknowledged that several of his associates received public works

contracts (some of which were funded by federal grant money) by virtue of their

participation in the election-fraud enterprise. Pursuant to his negotiated guilty

plea, he was sentenced to time served, plus supervised release for two years (to

include six months of home incarceration), 200 hours of community service,

and no participation in the political process.

      Maricle admits that his actions were violations of SCR 3.130-8.4(b).

Therefore, he requests that the Court grant him leave to resign from the KBA

under terms of permanent disbarment pursuant to SCR 3.480(3). 4 The KBA

has no objection to Maricle's motion.



        3 SCR 3.130 8.4(b) provides that it is professional misconduct for a lawyer to
                    -



"commit a criminal act that reflects adversely on the lawyer's honesty, trustworthiness
or fitness as a lawyer in other respects."
      4   SCR 3.480(3) provides in pertinent part:

                                             2
                                   II. DISCIPLINE

      Based on his admitted ethical violations, Maricle requests that this Court

grant him leave to resign from the KBA under terms of permanent disbarment.

We agree that Maricle's motion to withdraw his membership is appropriate

pursuant to SCR 3.480(3). Therefore, it is hereby ORDERED that:

   1. Cletus Maricle is permanently disbarred from the practice of law in

      the Commonwealth of Kentucky;

   2. In accordance with SCR 3.450, Maricle shall pay all costs associated

      with these proceedings, said sum being $105.50, for which execution

      may issue from this Court upon finality of this Opinion and Order;

      and

   3. Pursuant to SCR 3.390, Maricle shall, within ten (10) days from the

      entry of this Opinion and Order, notify all clients, in writing, of his

      inability to represent them; notify, in writing, all courts in which he

      has matters pending of his disbarment from the practice of law; and

      furnish copies of all letters of notice to the Office of Bar Counsel.

      Any member who has been engaged in unethical or unprofessional
      conduct and desires to withdraw his membership under terms of
      permanent disbarment shall file a verified motion with the Court stating
      as follows:

            (a) He/she has violated the Rules of Professional Conduct,
            or his/her conduct fails to comply with those rules, the
            specifics of which shall be detailed in the motion.

            (b) He/she will not seek reinstatement and understands the
            provisions of SCR 3.510 and SCR 3.520 do not apply.

            (c) He/she will not practice law in the Commonwealth of
            Kentucky subsequent to the permanent disbarment order.


                                          3
      Furthermore, to the extent possible, Maricle shall immediately cancel

      and cease any advertising activities in which he is engaged.

All sitting. All concur.

      ENTERED: September 18, 2014.




                                       4